Case 3:17-cv-00601-MHL Document 201 Filed 07/10/20 Page 1 of 3 PageID# 3142



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  ROBERT DAVID STEELE                           )
       et al                                    )
                                                )
         Plaintiffs,                            )
                                                )
  v.                                            )                     Case 3:17-cv-601-MHL
                                                )
                                                )
  JASON GOODMAN                                 )
       et al                                    )
                                                )
         Defendants.                            )
                                                )


              NOTICE REGARDING STIPULATIONS
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, file this Notice regarding efforts undertaken to obtain and file written

  stipulations of uncontroverted facts:

         1.      Pursuant to Paragraphs 37 and 38 of the Court’s Initial Pretrial Order

  [ECF No. 157] and the Court’s Order entered on April 16, 2020 [ECF No. 191], the

  parties were directed to confer and file written stipulations of uncontroverted facts.

         2.      On July 1, 2020, Plaintiffs’ counsel reached out to Defendant Goodman to

  discuss stipulations.

         3.      On July 3, 2020, Plaintiffs’ counsel and Goodman spoke via telephone

  about possible stipulations and other matters.

         4.      On July 9, 2020, Plaintiffs’ counsel emailed a draft of proposed

  stipulations of uncontroverted fact, a copy of which is attached as Exhibit “A”.


                                                1
Case 3:17-cv-00601-MHL Document 201 Filed 07/10/20 Page 2 of 3 PageID# 3143



         5.      On July 10, 2020, Plaintiffs’ counsel followed up with Mr. Goodman

  regarding potential stipulations.

         6.      Plaintiffs’ counsel received no response.

         7.      The deadline for filing stipulations is July 10, 2020 at 5:00 p.m.

         9.      Despite good faith efforts, Plaintiffs’ counsel was unable to reach any

  agreements with Mr. Goodman concerning uncontroverted facts



  DATED:         July 10, 2020



                                 ROBERT DAVID STEELE
                                 EARTH INTELLIGENCE NETWORK



                                 By:    /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                                               2
Case 3:17-cv-00601-MHL Document 201 Filed 07/10/20 Page 3 of 3 PageID# 3144



                              CERTIFICATE OF SERVICE

         I hereby certify that on July 10, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel of record and all interested parties receiving notices via CM/ECF, and a

  copy was emailed in PDF to Defendants, Goodman and Lutzke.




                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              3
